Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  The Applicant’s response to the office action filed on November 17, 2021 is acknowledged.
                                                 Status of the Application
2. Claims 1-4, 6-7, 9-12, 14-15, 17-18, 37-38, 45-46 and 48-49 are pending under examination. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons.
Response to Arguments:
3. With reference to the objection to the specification (trademarks), the Applicant’ s arguments and amendment to the specification have been considered, however, the objection is maintained since the trademarks are not followed by their generic name.
4. The objection to the drawings of the specification has been withdrawn in view of the amendment to the specification.
5. With reference to the rejection of claims under 35 USC 102(a)(1) as being anticipated by Moser et al, the Applicant’s arguments were fully considered and the rejection has been withdrawn in view of the amendment. However, the Applicant’s arguments on the amended claim limitations (wherein the first and the second primer pairs are arranged to form four amplicons on a target nucleic acid sequence containing the wild type nucleotide at the position of interest) were found unpersuasive because Moser et al. teach said arrangement of the two primer pairs on a target nucleic acid sequence (Fig. 
                                  Objection to the Specification-Maintained
6. The specification is objection for the following informalities:
         (i) The use of the terms (AMCA, BODIPYTM dyes, CyDyeTM, ROXTM,
TANARATM, TETTM, FAM, JOE (see at least para 0011, 0032) which is a trade name
or a mark used in commerce, has been noted in this application. The term should be
accompanied by the generic terminology; furthermore the term should be capitalized
wherever it appears or, where appropriate, include a proper symbol indicating use in
commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks,
service marks, certification marks, and collective marks) are permissible in patent
applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as
commercial marks. The trademarks in (see para 0011, 0033) are not accompanied by generic terminology. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.

New Rejections necessitated by the Amendment
                                       Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


             Claims 1-4, 6-7, 9-12, 14-15, 17-18, 37-38, 45-46 and 48-49 are rejected under
35 U.S.C. 102(a)(1) as being anticipated by Moser (US 2010/0221702).
          Moser teaches a method of claim 1, 10, of determining the presence of a wild
type or variant (mutant) nucleotide at a position of interest in a target nucleic acid
sequence, the target nucleic acid sequence having first and second regions and the
position of interest being located in the first region, the method comprising the steps of:
a) providing a first primer pair capable of specific amplification of the first region of the
target nucleic acid sequence if present, to form a first amplicon, wherein one primer of
the pair has a 3’ terminal nucleotide that is complementary to the wild-type nucleotide at
the position of interest and wherein the first amplicon is labeled with a first signal-
generating label coupled to one of the primers of the first pair of primers b) providing a
second primer pair capable of specific amplification of the second region of the target
nucleic acid sequence, if present, to form a second amplicon, wherein the second
amplicon is labeled with a second signal-generating label coupled to one of the primers
of the second pair of primers and wherein the first and second primer pairs are arranged to form four different amplicons on a target nucleic acid containing the wild type 
c) forming a reaction mixture comprising the first and second pairs of primers, and the target nucleic acid under conditions for nucleic acid amplification (see entire
document, at least para 0201-0210, Fig. 7A-B, para 0011, 0014, 0028, 0190-0195, para 0156-0159);
d) measuring first and second signals from each of the first and second labels as
amplification proceeds and calculating a cycle threshold (Ct) value associated with each
of the first and second signals (see entire document, at least para 0201-0210, Fig. 7A-B, 0160-0169, 0196, 0052);
e) comparing the Ct values associated with the first and second signals; and f)
determining the presence of a wild-type nucleotide at the position of interest if the
difference between the Ct values associated with the first and second signals is less
than or equal to a predetermined threshold or determining the presence of a variant
nucleotide at the position of interest if the difference between the Ct values associated
with the first and second signals is greater than the predetermined threshold (see entire
document, at least para 0201-0210, Fig. 7A-B, 0164-0176, 0196).

regions of the target partially overlap or do not overlap, wherein the first and the second
regions are within 500, 300, 200, or 100 nucleotides of each other (see entire document, at least para 0201-0210, Fig. 7A-B, 0148, table 2, 7).
With reference to claims 6-7, 9, 14-15, 17, 45, 46, 48, Moser teaches that the first
and second signal generating labels are coupled to a non-standard base at a 5’ end of
each primer and wherein amplification results in the incorporation of a complementary
non-standard base opposite the non-standard base of each primer, wherein the non-
standard base is isoC or isoG and the signal generating labels are distinguishable
fluorophores and the complementary non-standard base is coupled to a quencher (see
entire document, at least para 0152-0155, 0094, table 2, 0198-0199, table 7-11).
    Moser teaches a method of claim 11, 18, of determining the presence of a wild
type or variant (mutant) nucleotide at a position of interest in a target nucleic acid
sequence, the target nucleic acid sequence having first and second regions and the
position of interest being located in the first region, the method comprising the steps of:
a) providing a first primer pair capable of specific amplification of the first region of the
target nucleic acid sequence if present, to form a first amplicon, wherein one primer of
the pair has a 3’ terminal nucleotide that is complementary to the wild-type nucleotide at
the position of interest and wherein the first amplicon is labeled with a first signal-
generating label coupled to one of the primers of the first pair of primers b) providing a
second primer pair capable of specific amplification of the second region of the target
nucleic acid sequence, if present, to form a second amplicon, wherein the second
amplicon is labeled with a second signal-generating label coupled to one of the primers

c) providing a third primer pair capable of specific amplification of a third region of the target nucleic acid sequence, if present, to form a third amplicon, wherein the third amplicon do not overlap with the first and second amplicon and the third amplicon is labeled with a third signal-generating label coupled to one of the primers of the third pair of primers (see entire document, at least para 0178-0179, para 0152-0155, table 2, para 0201-0210, table 7-11);
c) forming a reaction mixture comprising the first second and third pairs of primers, and the target nucleic acid under conditions for nucleic acid amplification (see entire document, at least para 00179, para 0156-0163, para 0201-0210, table 7-11);
d) measuring first and second signals from each of the first and second labels as
amplification proceeds and calculating a cycle threshold (Ct) value associated with each
of the first and second signals (see entire document, at least para 00179, 0164-0169, para 0201-0210, table 7-11);
e) comparing the Ct values associated with the first and second signals; and f)
determining the presence of a wild-type nucleotide at the position of interest if the
difference between the Ct values associated with the first and second signals is less
than or equal to a predetermined threshold or determining the presence of a variant
nucleotide at the position of interest if the difference between the Ct values associated
with the first and second signals is greater than the predetermined threshold (see entire

Moser teaches a method of claims 37-38, 49, of determining the presence of a
wild-type or variant nucleotide at a position of interest, in a target nucleic acid, the target
nucleic acid having first and second regions and the nucleotide of interest being located
in the first region, the method comprising the steps of: a) providing a first primer pair
capable of specific amplification of the first region of the target nucleic acid to form a
first amplicon, wherein one primer of the pair is an allele-specific primer and has a Tm that is at least 3°C degrees higher when hybridized to a target nucleic acid having a wild-type nucleotide at the position of interest than when hybridized to a target nucleic acid having a variant nucleotide at the position of interest, and wherein the first amplicon is labeled with a first signal-generating label coupled to one of the primers of the first pair of primers; b) providing a second primer pair capable of specific   amplification of the second region of the target nucleic acid to form a second amplicon, wherein the second amplicon is labeled with a second signal-generating label coupled
to one of the primers of the second pair of primers and wherein the first and second primer pairs are arranged to form four different amplicons on a target nucleic acid containing the wild type nucleotide at the position of interest (see entire document, at least para 0201-0210, Fig. 7A-B, table 7-11);
c) forming a reaction mixture comprising the first and second pairs of primers,
and the target nucleic acid under conditions for nucleic acid amplification (see entire
document, at least para 0201-0210, Fig. 7A-B, table 7-11);
d) measuring first and second signals from each of the first and second signal-

associated with each of the first and second signals (see entire document, at least para
0201-0210, Fig. 7A-B, table 7-11); and
e) comparing the first and second Ct values and determining the presence of a
wild-type nucleotide at the position of interest if the difference between the first and
second Ct values is less than or equal to a predetermined threshold or determining the
presence of a variant nucleotide at the position of interest if the difference between the
first and second Ct values is greater than the predetermined threshold (see entire
document, at least 0201-0210, Fig. 7A-B, table 11). For all the above the claims are
anticipated.
                                                         Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637